NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               DARRELL BRYANT KETCHNER, Petitioner.

                         No. 1 CA-CR 22-0175 PRPC
                               FILED 11-22-2022


     Petition for Review from the Superior Court in Mohave County
                            No. CR2009-00715
                  The Honorable Rick A. Williams, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Aspey Watkins & Diesel PLLC, Flagstaff
By Kathryn G. Mahady
Counsel for Petitioner
                            STATE v. KETCHNER
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge James B. Morse Jr., and Judge
Michael J. Brown delivered the decision of the Court.


PER CURIAM:

¶1              Petitioner Darrell Bryant Ketchner seeks review of the
superior court's order dismissing his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction, petition for review
with appendix, response, and reply. Petitioner has not established an abuse
of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT

                                          2